

Exhibit 10.5
Universal Hospital Services, Inc.
Executive Severance Pay Plan


November 1, 2006
I. Purpose


To provide a severance pay plan for the Executives (as defined below) of the
Company who are not eligible for severance pay under any other plan or agreement
with the Company. The provisions of this plan will not apply to any Executive
who is covered by an employment agreement. Executives who receive severance
under this plan will not be eligible to receive severance under any other plan
or agreement of the Company. No severance benefits become payable pursuant to
this plan in the event of termination of employment upon an Executive’s death or
disability. This plan replaces the Executive Severance Pay Plan dated February
1, 2005.


II. Definitions.



 
A.
“Cause” means:


 

 
 (i.)
Executive’s continued failure, whether willful, intentional or grossly
negligent, after written notice, to perform substantially Executive’s duties
(the “Duties”) as determined by immediate supervisor, Chief Executive Officer or
Senior Vice President of the Company (other than as a result of a disability);

 
(ii.)
dishonesty in the performance of Executive’s Duties;

 
(iii.)
conviction or confession of an act or acts on Executive’s part constituting a
felony under the laws of the United States or any state thereof; or

 
(iv.)
any other willful act or omission on Executive’s part which is materially
injurious to the financial condition or business reputation of the Company or
any of its subsidiaries.




 
B.
“Change of Control” means (i) any event as a result of which J.W. Childs and
Halifax collectively cease to own and control all of the economic and voting
rights associated with ownership of at least 50.1% of the outstanding capital
stock of Company; or (ii) any sale or transfer of all or substantially all of
the assets of the Company.




 
C.
“Change of Control Period” means the period starting 30 days before the Change
in Control and continuing through 6 months after the Change in Control.




 
D.
“Date of Termination” means the date specified as Executive’s last date of
employment in the Company’s notice of termination to Executive or Executive’s
Notice of Resignation for Good Cause to the Company.


 

--------------------------------------------------------------------------------


 

E.
“Resignation for Good Cause” means: Executive termination of employment upon 30
days’ written notice to the company, for Good Cause. Executive shall have “Good
Cause” for termination of  employment if, other than for cause, any of the
following has occurred:


 

 
(i.)
The Company has reduced or reassigned a material portion of Executive duties
(per Executive job description);

 
(ii.)
The Executive’s base salary has been reduced other than in connection with an
across-the-board reduction (of approximately the same percentage) in executive
compensation to Executive Employees imposed by the Board in response to negative
financial results or other adverse circumstances affecting the Company; or

 
(iii.)
The Company has required Executive to relocate in excess of fifty (50) miles
from the location where the Executive is currently employed.




 
F.
“Executive” means the President, any Senior Vice President or any Vice President
of the Company, and the Controller as such titles are in use effective November,
1, 2006.




 
G.
“Severance Period” means the period from the Date of Termination through the
date, which is 12 months from the Date of Termination.



III. Severance Pay



 
A.
Executives who separate from the Company and who sign the general release and
other agreement described in Section IV below are entitled to the severance pay
specified below; provided, however, that (1) an Executive that is separated from
employment due to dismissal for Cause is not entitled to any severance pay and
(2) an Executive that voluntarily resigns, except for Good Cause, from
employment is not entitled to severance pay; and (3) the Controller is entitled
to the severance pay specified below only if terminated by the Company during
the Change of Control Period, but the Controller is not entitled to any
severance pay if terminated for Cause.




 
B.
Upon qualifying for severance pay, Executive will be paid the following amounts
in the following manner:


 

 
(i.)
Executive will continue to be paid his or her salary through the Severance
Period, in the manner and at the times paid during such Executive’s employment
with the Company.

 
(ii.)
Company shall pay the Executive a lump sum payment equal to the cost for
continuing the Executive’s existing family medical and dental insurance benefits
pursuant to Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) for
the duration of the Severance Period.

 
(iii.)
If prior to the date which is 12 months after the Date of Termination, Executive
finds other employment, the amount of severance payments payable to Executive
after such termination in accordance with B(i) above will be reduced by the
value of the compensation Executive receives in his or her new employment
through the date which is 12 months after the Date of Termination; B(ii) shall
be similarly discontinued if similar medical and dental benefits are secured
with new employer through the date which is 12 months after the Date of
Termination.

 
(iv.)
If termination is pursuant to Resignation for Good Cause, The Company shall
provide the Executive a prorated portion of the bonus earned for the then
current fiscal year, based upon the number of days Executive was employed during
that year. Such Executive bonus shall be payable at the time annual bonuses are
paid to the other executives employed by the Company, on that last day of the
Company’s fiscal year.

 
(v.)
Executive will be paid or otherwise provided such benefits as may be required by
law.

 
(vi.)
All severance payments are subject to any required withholding.

 
 

--------------------------------------------------------------------------------


IV. General Release and Other Agreements.


Executive will not be entitled to receive any of the severance pay described
above until such time as Executive signs (A) and effective general release of
all claims against the Company and its affiliates in the form and manner
prescribed by the Company and (B) an agreement further providing (i) Executive’s
agreement not to disclose or use confidential information of the Company, (ii)
Executive’s agreement during the Severance Period not to compete with the
Company in the medical equipment rental business, (iii) Executives’ agreement
during the Severance Period not to solicit for employment or hire any employee
of the Company, and (iv) Executive’s agreement during the Severance Period not
to solicit as a customer or client of medical equipment rental business and
customer or client of the Company. A failure to execute such a general release
and other agreements within one month of executive’s Date of Termination shall
result in the loss of any rights to receive payments or benefits under this
plan.


V.
Amendment and Modification of Plan. This plan may be modified, amended or
terminated at any time by the CEO and the Board of Directors of the Company.



VI.
No Employment Rights. Neither this plan for the benefits hereunder shall be a
term of the employment of any employee, and the Company shall not be obligated
in any way to continue the plan. The terms of this plan shall not give any
employee the right to be retained in the employment of the Company.


